ASSIGNMENT AGREEMENT

This Assignment Agreement (the "Agreement") is entered into this 15th day of May
2007 (“Effective Date”), by and between Pluristem Life Systems, Inc., a Nevada
corporation ("Pluristem") and the_________________. (the "Technion" or the
“Assignor”).

 

WITNESSETH:

WHEREAS,

Pluristem, the Assignor and other licensors have entered into that certain
Exclusive World-Wide Patent and Technology License and Assignment Agreement
dated May 1, 2003 (the “License Agreement”) (Assignor was defined as “Licensor”
under such License Agreement); and

WHEREAS,

under the License Agreement, Pluristem was granted an exclusive worldwide
license to exploit the "Patent" (as defined in the License Agreement) , as well
as the "Intellectual Property" (as defined in the License Agreement) to make,
have made, use, market and sell "Products" (as defined in the License Agreement)
worldwide; and

WHEREAS,

under the License Agreement, Pluristem granted to the Assignor the "Option" (as
defined in the License Agreement") to assign its rights in the Patent in
exchange for the issuance of a certain percentage of the Common Stock of
Pluristem (the "Stock"); and

WHEREAS,

the Assignor has agreed to assign its rights in the Patent in exchange for the
monetary consideration offered by Pluristem, in lieu of such share capital, as
provided hereunder.

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.

Definitions

All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the License Agreement.

 

2.

Assignment

 

2.1

Subject to the receipt of the consideration in full, as set forth in Section 3
below (the "Consideration"), the Assignor hereby irrevocably sells, assigns,
relinquishes, conveys and transfers to Pluristem any and all of the right,
title, and interest that it may have in the Patent, Product, and the
Intellectual Property, free and clear of any and all liens, charges or
encumbrances and Pluristem hereby acquires and takes assignment and delivery of
all and any right in the Patent and Intellectual Property (the “Assignment”).
Appendix 1 attached hereto lists all of the patents and patent applications that
constitute the "Patent". The Assignor shall execute the assignment deed attached
hereto as Appendix 2 and deliver it to Pluristem against payment of the
Consideration. Upon the occurrence of such cross-obligations, the assignment
transaction envisaged hereunder shall be deemed as having been consummated (the
"Closing").

 

2.2

It is acknowledged and agreed that following the Assignment hereunder, as
between the Assignor and Pluristem, any and all right, title and interest in
and/or to the Patent, the Intellectual Property, the Products and/or any
derivatives thereof, and the ownership of all of the above, shall be exclusively
and undisputedly held by Pluristem.

 

2.3

For the avoidance of doubt, the License Agreement shall be deemed terminated as
of the Closing, with the exception of those provisions which remain in force and
effect pursuant to the provisions of this Agreement.

 

Page 1 of 8

Confidential

 


--------------------------------------------------------------------------------



 

 

 

3.

Consideration

Notwithstanding the terms and conditions of the Option, the Assignor
acknowledges that in lieu of the Stock to which it would have been entitled in
consideration for the Assignment, as set forth in the License Agreement,
Pluristem shall pay to the Assignor, as full and final consideration for the
Assignment, the amount of US$ ________________ (US Dollar
________________________) (the “Consideration”) within 7 (seven) business days
of the date hereof. The Consideration shall be wired to Assignor's bank accounts
as set out in Appendix 3, net of any set-offs, withholding taxes, banking
charges or other deductions of any nature. Upon receipt of the Consideration in
full, the Assignor shall be deemed as having waived its rights to exercise the
Option. For the avoidance of doubt, the Technion shall be solely responsible for
any and all entitlements of the researchers from its institutions in relation to
the transaction contemplated herein.

 

4.

No Royalties

Subject to the Closing, the Assignor releases Pluristem from any obligation to
pay to the Assignor any royalties, lump sum payments or other consideration
received due to any sublicense granted by Pluristem (“Royalties”) under Section
4 of the License Agreement. The Assignor warrants and represents that as of the
date hereof, it shall not raise any claim, allegation and/or assertion with
respect to Royalties pursuant to Section 4 of the Agreement, or have any right
to Royalties from Pluristem henceforth and/or as otherwise deemed by Assignor as
due prior to or following the date hereof, including, without limitation, in
connection with the Patent, the Intellectual Property, the Products and/or any
derivatives thereof. Pluristem represents that until the date hereof, other than
the sublicense with Stem Cells Innovations Inc. no other sublicense transactions
were concluded.

 

5.

Representations and Warranties of the Assignor

 

5.1

The Technion represents and warrants that :

 

5.1.1

It has the right to assign its rights in the Patent and to consummate the
transactions contemplated by this Agreement, and has not executed any agreement
in conflict herewith; and

 

5.1.2

The Patent has not been sold, encumbered, assigned or licensed to any third
party.

 

5.1.3

The Assignment shall not conflict with or constitute a breach of any contract or
agreement to which the Assignor is a party.

 

5.1.4

It has not agreed or undertaken to pay any royalties or other payments to third
parties with respect to the marketing, sale, distribution, manufacture, license
or use of any right relating to the Patent, and there is no obligation on the
part of Assignor to pay any such royalties or other payments in relation to the
Patent.

 

5.2

To the best of the knowledge of the Technion, the Technion, together with Dr.
Shoshana Merchav and Dr. Shay Meretzky, are the sole owners of all rights, title
and interest in the Intellectual Property, and has not agreed or undertaken to
pay any royalties or other payments to third parties with respect to the
marketing, sale, distribution, manufacture, license or use of any right relating
to the Intellectual Property.

 

5.3

THE ASSIGNOR MAKES NO WARRANTY OF PATENTABILITY, MERCHANTABILITY, COMMERCIAL
VALUE OR FITNESS OF THE PATENT FOR A PARTICULAR PURPOSE. THE ASSIGNOR MAKES NO
REPRESENTATION OR WARRANTY AND HEREBY DISCLAIMS ALL LIABILITY RELATED TO THE
VALIDITY, PATENTABILITY OR THE NONINFRINGING NATURE OF THE PATENT.

 

Page 2 of 8

Confidential

 


--------------------------------------------------------------------------------



 

 

 

5.4

The Technion has not received any demand or claim from a third party alleging
any violation, infringement or misappropriation of any third party's rights by
the Patent or the Intellectual Property and is not aware of any such demand or
claim.

 

6.

Affirmative Covenants of the Assignor

 

6.1

The Assignor agrees that it shall, from time to time, upon reasonable request by
Pluristem, execute and deliver such additional instruments, documents,
conveyances, assignment or assurances as shall be necessary to confirm and
render effective the Assignment.

 

6.2

Pluristem shall bear the expenses incurred by the Assignor with respect to the
Assignment of the Patent under this Agreement and compliance with the provisions
of Section 6.1 above.

 

7.

Survival

 

7.1

Notwithstanding the termination of the License Agreement:

 

7.1.1

Section 6 shall continue to be in force and effect, it being understood and
agreed that the restriction on Merchav pursuant to Section 6.2, shall expire on
April 30, 2008;

 

7.1.2

Sections 7.2, 8.2, third sentence of Section 9 and 10.1 through 10.4 shall
continue to be in force and effect, mutatis mutandis; and

 

7.1.3

Section 16.3 shall continue to be in force and effect.

 

7.2

Notwithstanding the termination of the License Agreement, the provisions of
Section 13 shall continue to apply to "Confidential Information" (as defined
therein) that has been disclosed by any party to another party. The obligation
of confidentiality shall continue for a period of five years, as of the Closing.

 

8.

Mutual Representations and Warranties

Each of the parties hereby represents and warrants that it has full power and
authority to consummate the transactions contemplated hereunder, and the
consummation of the transaction contemplated hereunder and the performance of
this Agreement do not violate the provisions of any applicable law. Both parties
represent and warrant that the execution and delivery of this Agreement and the
fulfillment of their obligations hereof (i) will not constitute a default under
or conflict with any agreement or other instrument to which they are a party or
by which they are bound and (ii) do not require the consent of any person or
entity.

 

9.

Miscellaneous.

 

9.1

Headings used in this Agreement are for reference only and shall not be deemed a
part of this Agreement.

 

9.2

This Agreement, including all the appendices thereto, constitutes the entire
agreement between the parties with respect to its subject matter, and supersedes
and cancels all prior agreements, understandings and arrangements, written or
oral, between the parties hereto with respect to the subject matter hereof,
provided however, that this Section shall not operate to exclude liability of
any fraudulent misrepresentation.

 

9.3

This Agreement may be executed in counterparts with the same force and effect as
if each of the signatories had executed the same instrument.

 

9.4

No amendment of this Agreement shall be effective unless it is in writing and
signed by a duly authorized representative of each party; The failure of either
party at any time to require the performance by the other party of any provision
of this Agreement shall not affect in any way the right to require such
performance at any later time, nor shall the waiver by either party of a

 

Page 3 of 8

Confidential

 


--------------------------------------------------------------------------------



 

breach of any provision hereof be taken or held to be an implied waiver of that
provision.

 

9.5

In the event any provision of this Agreement shall be determined to be
unenforceable, because it is invalid or in conflict with any law of any relevant
jurisdiction, the validity of the remaining provisions shall not be affected,
and the rights and obligations of the parties shall be construed and enforced as
if the Agreement did not contain the particular provision(s) held to be
unenforceable.

 

9.6

Any notice under this Agreement shall be in writing and sent by registered or
certified mail, by hand delivery, express courier, by facsimile or by electronic
mail, and shall be deemed to have been duly given for all purposes (i) when
received, or ten (10) days after it is mailed by prepaid registered or certified
mail; (ii) upon the transmittal thereof by facsimile, (iii) upon the manual
delivery thereof, or (iv) upon receipt by the sender of a confirmation notice if
sent through electronic mail, to the respective addressee or fax numbers set
forth herein or to such other address of which notice as aforesaid is actually
received.

 

 

to Pluristem at:

Matam Advanced Technology Park,

 

Bldg 20, Haifa 31905

 

Israel

 

Attention:

Mr. Yaky Yanay

 

Facsimile:

04-8501085

 

E:mail: yaky@pluristem.com

 

to Technion at:

________

 

___________

 

Attention:

-------

 

Facsimile:

---------

 

E:mail:

 

9.7

Any and all disputes concerning this Agreement governed by laws of the State of
Israel, regardless of its conflict of laws rules. The courts of Tel Aviv, Israel
shall have sole jurisdiction in any dispute arising out of this Agreement.

 

IN WITNESS THEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

 

________________________

Pluristem Life Systems, Inc.

 

________________________________

 

By: ________________________

Name: Zami Aberman, Yaky Yanay

Title: ___CEO_________ CFO__

By: ________________________

Name: _____________________

Title: ______________________

 

 

 

Page 4 of 8

Confidential

 


--------------------------------------------------------------------------------



 

 



Appendix 1

 

Country

Earliest Priority

Filing Date

 

Application No./Publication No.

Patent No.

USA

(Provisional)

 

04-Feb-1999

 

60/118,789

 

PCT

 

04-Feb-1999

60/118,789

04-Feb-2000

 

US00/02688

WO 00/46349

 

USA

 

04-Feb-1999

60/118,789

04-Feb-2000

 

09/890,401

6,911,201

Japan

 

04-Feb-1999

60/118,789

04-Feb-2000

 

2000-597409

JP2002535981T2

 

Canada

 

04-Feb-1999

60/118,789

04-Feb-2000

 

2,360,664

 

Mexico

 

04-Feb-1999

60/118,789

04-Feb-2000

 

PA/a/2001/007820

 

Australia

 

04-Feb-1999

60/118,789

04-Feb-2000

 

34807/00

759719

South Africa

 

04-Feb-1999

60/118,789

04-Feb-2000

 

2001/6483

2001/6483

Europe

 

04-Feb-1999

60/118,789

04-Feb-2000

 

00913340.6

EP 1147176

 

Republic of Korea, NP

04-Feb-1999

60/118,789

04-Feb-2000

 

2001-7009869

 

Israel

 

04-Feb-1999

60/118,789

04-Feb-2000

 

144629

 

China

 

04-Feb-1999

60/118,789

04-Feb-2000

 

00806007.X

CN1346403T

 

Russian Federation NP

04-Feb-1999

60/118,789

04-Feb-2000

 

2001124399

2249039

Brazil

 

04-Feb-1999

60/118,789

04-Feb-2000

 

PI0009403-0

 

New Zealand

 

04-Feb-1999

60/118,789

04-Feb-2000

 

513303

513303

India

 

04-Feb-1999

60/118,789

04-Feb-2000

 

2001/01131

 

Hong Kong

 

04-Feb-2000

60/118,789

24-Oct-2002

 

02107728.2

 

 

 

Page 5 of 8

Confidential

 


--------------------------------------------------------------------------------



 

 

 

USA

(CIP)

04-Feb-1999

60/118,789

11-Apr-2005

 

11/102,654

US20050181504

 

USA

(CIP)

04-Feb-1999

60/118,789

11-Apr-2005

 

11/102,623

US20050180985

 

USA

(CIP)

04-Feb-1999

60/118,789

11-Apr-2005

 

11/102,635

US20050176143

 

USA

(CIP)

04-Feb-1999

60/118,789

11-Apr-2005

 

11/102,625

US20050176137

 

 



 

Page 6 of 8

Confidential

 


--------------------------------------------------------------------------------



 

 

Appendix 2

Assignment Deed

 

[to be signed and attached]

 

 

 

Page 7 of 8

Confidential

 


--------------------------------------------------------------------------------



 

 



 

Appendix 3

 

Bank Account Details

 

 

Name:________________________________

 

Bank: ________________________________

 

Branch:             ________________________________

 

Account Number: ________________________

 

Swift: ________________________________

 

 

Page 8 of 8

Confidential

 

 

 